Name: 2006/978/EC: Council Decision of 19 December 2006 on the granting of the special incentive arrangement for sustainable development and good governance beyond 1 January 2007 to the Republic of El Salvador
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy;  economic policy;  European construction;  America
 Date Published: 2007-08-01; 2006-12-21

 21.12.2006 EN Official Journal of the European Union L 365/86 COUNCIL DECISION of 19 December 2006 on the granting of the special incentive arrangement for sustainable development and good governance beyond 1 January 2007 to the Republic of El Salvador (2006/978/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to Council Regulation (EC) No 980/2005 of 27 June 2005 applying a scheme of generalised tariff preferences (1), and in particular Article 9(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) By Commission Decision 2005/924/EC (2) of 21 December 2005, El Salvador has been included in the list of developing countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Regulation (EC) No 980/2005, for the period 1 January 2006 to 31 December 2008. (2) Pursuant to the said Regulation, the granting of the special incentive arrangement beyond 1 January 2007 to countries faced with specific constitutional constraints to the ratification of a maximum of two of the 16 conventions listed in Part A of Annex III to the same Regulation is subject to a Council Decision. (3) In accordance with the same Regulation, the Commission submitted on 29 November 2006 a report to the Council on the compliance by El Salvador with its commitments under that Regulation and proposing a continuation of the special incentive arrangement beyond 1 January 2007, HAS ADOPTED THIS DECISION: Sole Article The Republic of El Salvador shall continue to benefit from the special incentive arrangement for sustainable development and good governance provided for in Article 1 of Regulation (EC) No 980/2005, from 1 January 2007 to 31 December 2008. This Decision is addressed to the Member States. Done at Brussels, 19 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 169, 30.6.2005, p. 1. (2) OJ L 337, 22.12.2005, p. 50.